TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00689-CV


Crandall Medical Consulting Services, Inc., Appellant

v.

John A. Harrell, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2007-0109C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R

PER CURIAM
		The notice of ruling on Appellant's Motion for Rehearing En Banc sent to the parties
dated April 8, 2009, was in error.  Appellant's Motion for Rehearing En Banc is denied.  However,
it is denied with three justices dissenting to the denial.  Justices Puryear, Pemberton and Waldrop
would grant reconsideration en banc for the reasons stated in their separate opinion.
		It is ordered May 18, 2009.


Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson